Exhibit 10.28

THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN,

NONQUALIFIED STOCK OPTION GRANT – TERMS AND CONDITIONS

EXECUTIVE COMMITTEE (AUSTRIA)

 

1. These Terms and Conditions form part of your Stock Option Agreement (the
“Agreement”) pursuant to which you have been granted a Nonqualified Stock Option
(“Stock Option”) under The Western Union Company 2006 Long-Term Incentive Plan
(the “Plan”). A copy of the Plan is enclosed for your convenience. The terms of
the Plan are hereby incorporated in this Agreement by reference and made a part
hereof. Any capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan.

 

2. The number of common shares of The Western Union Company (the “Company”)
subject to the Stock Option, the grant date of the Stock Option and the option
exercise price are all specified in the attached Award Notice (which forms part
of the Agreement).

 

3. Subject to the other provisions of this Agreement and the terms of the Plan,
you will “vest” in, or have the right to exercise, this Stock Option as follows:

 

  (a) On or after the first anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to one-fourth (25%) of the
total number of shares covered hereby;

 

  (b) On or after the second anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to one-half (50%) of the
total number of shares covered hereby;

 

  (c) On or after the third anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to three-fourths (75%) of
the total number of shares covered hereby;

 

  (d) On or after the fourth anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option with respect to the total number
of shares covered hereby;

 

  (e) No part of this Stock Option may be exercised after the tenth anniversary
of the grant date listed in the Award Notice;

 

  (f) If you are an eligible participant in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and your employment with the Company, a Subsidiary or an
Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
this Stock Option shall immediately become fully vested and exercisable
effective on the date of your termination and may thereafter be exercised by you
(or your legal representative or similar person) until the end of your severance
period under such Policy or, if earlier, the expiration date of the term of this
Stock Option.

This option may not be exercised for a fraction of a common share of the
Company.

 

4. This Stock Option may not be exercised, in whole or in part, unless the
following conditions are met:

 

  (a) Legal counsel for the Company must be satisfied at the time of exercise
that the issuance of shares upon exercise will comply with applicable U.S.
federal, state, local and foreign laws.

 

  (b) You pay the exercise price as follows: (i) by giving notice to the Company
or its designee of the number of whole shares of Common Stock to be purchased
and by making payment therefor in full (or arranging for such payment to the
Company’s satisfaction) either (A) in cash, (B) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company and to whom
you have submitted an irrevocable notice of exercise (i.e., also known as
“cashless exercise”) or (C) by a combination of (A) and (B), and (ii) by
executing such documents as the Company may reasonably request.

 

  (c) You must, at all times during the period beginning with the grant date of
this Stock Option and ending on the date of such exercise, have been employed by
the Company, a Subsidiary or an Affiliate or have been engaged in a period of
Related Employment, with certain exceptions noted below. Service on the Board
after receipt of a Stock Option shall not be considered a termination of
employment.



--------------------------------------------------------------------------------

5. Absent a period of Related Employment or service on the Board subsequent to
the grant date, if you terminate employment or cease providing services to the
Company, a Subsidiary or an Affiliate while holding this Stock Option, your
right to exercise the Stock Option and the time during which you may exercise
the Stock Option depends on the reason for your termination.

 

  (a) Disability. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates by reason of Disability, this Stock Option
shall become fully vested and exercisable and may thereafter be exercised by you
(or your legal representative or similar person) until the date which is one
year after the effective date of your termination of employment or service, or
if earlier, the expiration date of the term of this Stock Option.

 

  (b) Retirement. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates by reason of Retirement, this Stock Option
shall continue to vest in accordance with its terms, and to the extent vested,
may thereafter be exercised by you (or your legal representative or similar
person) until the date which is four years after the effective date of your
termination of employment or service, or if earlier, the expiration date of the
term of this Stock Option. In administering the Plan, the Committee reserves the
right to treat your termination of employment due to Retirement the same as
“Other Termination” (as defined in this Agreement) in the event that application
of the immediately preceding sentence would be deemed to be impermissible age
discrimination under local law, as determined in the sole discretion of the
Committee.

 

  (c) Death. If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates by reason of death, this Stock Option shall become fully
vested and exercisable and may thereafter be exercised by your executor,
administrator, legal representative, beneficiary or similar person until the
date which is one year after the date of death, or if earlier, the expiration
date of the term of this Stock Option.

 

  (d) Involuntary Termination Without Cause. Except to the extent paragraph 3(f)
applies, if your employment with or service to the Company, a Subsidiary or an
Affiliate is terminated involuntarily and without Cause and you are an eligible
participant in the Severance/Change in Control Policy applicable to members of
the Company’s Executive Committee, this Stock Option shall vest on a prorated
basis effective on your termination date. Such prorated vesting shall be
calculated by multiplying the unvested portion of the Stock Option by a
fraction, the numerator of which is the number of days that have elapsed between
the grant date and your termination date and the denominator of which is the
number of days between the grant date and the date the Stock Option would have
become fully vested, treating each separate vesting tranche of the Stock Option
as a separate Stock Option award. The portion of this Stock Option that does not
become vested under such calculation shall be forfeited effective on your
termination date and shall be canceled by the Company. The prorated portion of
the Stock Option that vests in accordance with such calculation may be exercised
by you (or your legal representative or similar person) until the end of your
severance period under such Policy or, if earlier, the expiration date of the
term of this Stock Option. If your employment with or service to the Company, a
Subsidiary or an Affiliate is terminated involuntarily and without Cause and you
are not an eligible participant in the Severance/Change in Control Policy
applicable to members of the Company’s Executive Committee on the date of such
termination, this Stock Option shall cease to vest, and to the extent already
vested, may thereafter be exercised by you (or your legal representative or
similar person) until the date which is three months after such involuntary
termination, or if earlier, the expiration date of the term of this Stock
Option.

 

  (e) Termination for Cause. If your employment with or service to the Company,
a Subsidiary or an Affiliate is terminated for Cause, this Stock Option shall
cease to vest, and to the extent already vested, may thereafter be exercised by
you (or your legal representative or similar person) until the close of the New
York Stock Exchange (if open) on the date of your termination of employment or
service. If the New York Stock Exchange is closed at the time of your
termination of employment, this Stock Option shall be forfeited at the time your
employment is terminated and shall be canceled by the Company.

 

 

(f)

Other Termination. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates for any reason other than Disability,
Retirement, death, involuntary termination without Cause, or termination for
Cause, this Stock Option shall cease to vest, and to the extent already vested,
may thereafter be exercised by you (or your legal representative or similar
person) until the close of the New York Stock Exchange (if open) on the date
which is the thirtieth (30th) day following your termination of employment or
service, or if earlier, the expiration date of the term of this Stock Option. If
the New York Stock Exchange is closed on the thirtieth (30th) day following your
termination of employment or service, then your unexpired Stock Option may be
exercised until the close of the New York Stock Exchange on the next following
day on which the New York Stock Exchange is open, after which time this Stock
Option shall be forfeited and canceled by the Company.

 

  2  



--------------------------------------------------------------------------------

  (g) Death Following Termination of Employment or Service. If you die during
the applicable Post-Termination Exercise Period, this Stock Option will be
exercisable only to the extent that the Stock Option is exercisable on the date
of your death and may thereafter be exercised by your executor, administrator,
legal representative, beneficiary or similar person until the date which is one
year after the date of your death, or if earlier, the expiration date of the
term of this Stock Option.

 

6. Subject to any restrictions imposed by local law, so long as you continue to
be a member of the Executive Committee of the Company, you may transfer this
Stock Option to a Family Member or Family Entity without consideration;
provided, however, in the case of a transfer of this Stock Option to a limited
liability company or a partnership which is a Family Entity, such transfer may
be for consideration consisting solely of an entity interest in the limited
liability company or partnership to which the transfer is made. Any transfer of
this Stock Option shall be in a form acceptable to the Committee, shall be
signed by you and shall be effective only upon written acknowledgement by the
Committee of its receipt and acceptance of such notice. If this Stock Option is
transferred to a Family Member or Family Entity, the Stock Option may not
thereafter be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by such Family Member or Family Entity except by will or the laws of
descent and distribution.

 

7. The Company shall have the right to require, as of the grant, vesting or
exercise of an option and the sale of any shares of stock received upon exercise
of an option, that you (or any person acting under Paragraph 5 above):

 

  (a) Pay to the Company or its designee, upon its demand, such amount as may be
requested for the purpose of satisfying its obligation or the obligation of any
of its Subsidiaries or Affiliates or other person to withhold U.S. federal,
state, local or foreign income, employment or other taxes incurred by reason of
the shares. You may satisfy your obligation to pay such amounts by authorizing
the Company to withhold from your wages or other cash compensation, from
proceeds from the sale of shares or from the shares purchased by you pursuant to
the exercise shares having a fair market value on the date of exercise equal to
the withholding amount. If the amount requested for the purpose of satisfying
the withholding obligation is not paid, the Company may refuse to allow you to
exercise the option; and

 

  (b) Provide the Company with any forms, documents or other information
reasonably required by the Company in connection with the grant.

 

  (c) Regardless of any action the Company takes with respect to any or all
income tax (including federal, state and local taxes), social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax Related Items”),
you acknowledge that the ultimate liability for all Tax Related Items legally
due remains your responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Stock Options, including the grant of the
Stock Options, the exercise of the Stock Options, the receipt of an equivalent
cash payment, the subsequent sale of any Shares acquired at exercise and the
receipt of any dividends; and (ii) does not commit to structure the terms of the
grant or any aspect of the Stock Options to reduce or eliminate your liability
for Tax Related Items.

 

  (d) Prior to the issuance of Shares upon exercise of the Stock Options, you
shall pay, or make adequate arrangements satisfactory to the Company (in its
sole discretion) to satisfy all withholding and payment on account obligations
of the Company. In this regard, you authorize the Company to withhold all
applicable Tax Related Items legally payable by you from your wages or other
cash compensation payable to you by the Company upon exercise of any Stock
Options. Alternatively, or in addition, if permissible under local law, the
Company may, in its sole discretion, (i) sell or arrange for the sale of Shares
to be issued on the exercise of the Stock Options to satisfy the withholding or
payment on account obligation, and/or (ii) withhold in Shares, provided that the
Company shall withhold only the amount of Shares necessary to satisfy the
minimum withholding amount. You shall pay to the Company any amount of Tax
Related Items that the Company may be required to withhold as a result of your
receipt of the Stock Options, or the exercise of the Stock Options, that cannot
be satisfied by the means previously described. The Company may refuse to
deliver Shares if you fail to comply with your obligations in connection with
the Tax Related Items as described herein.

 

  3  



--------------------------------------------------------------------------------

8. The terms of this Agreement may be amended from time to time by the Committee
in its sole discretion in any manner that it deems appropriate; provided,
however, that no such amendment shall adversely affect in a material manner any
right of yours under this Agreement without your written consent.

 

9. Any action taken or decision made by the Company, the Board, or the Committee
or its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on you and all persons claiming under or through you. By
accepting this grant or other benefit under the Plan, you and each person
claiming under or through you shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board or the Committee or its delegates.

 

10. The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware. If you have received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

 

11. In accepting the grant, you acknowledge that: (i) the Plan is discretionary
in nature and it may be modified, suspended or terminated by the Company or the
Committee at any time; (ii) the grant of the Stock Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Stock Options, or benefits in lieu of options, even if options have
been granted repeatedly in the past; (iii) all decisions with respect to any
such future grants will be at the sole discretion of the Committee; (iv) your
participation in the Plan shall not create a right to further employment with
your Employer (“Employer”) and shall not interfere with the ability of your
Employer to terminate your employment relationship at any time with or without
cause; (v) your participation in the Plan is voluntary; (vi) the value of the
option is an extraordinary item of compensation which is outside the scope of
your employment contract, if any; (vii) the options are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (viii) in the event of involuntary termination of your employment,
your right to receive options under the Plan, if any, will terminate effective
as of the date that you are no longer actively employed regardless of any
reasonable notice period mandated under local law (including but not limited to
statutory law, regulatory law and/or common law) and the right to receive grants
of options will not continue during any required notice period; (ix) the options
have not been granted to you in consideration of your employment with your
Employer, but is purely a gratuity extended by the Company at its sole
discretion, and the option grant can in no event be understood or interpreted to
mean that the Company is your employer or that you have an employment
relationship with the Company; (x) the future value of the underlying shares is
unknown and cannot be predicted with certainty; (xi) if the underlying shares do
not increase in value, the options will have no value; and (xii) no claim or
entitlement to compensation or damages arises from termination of the options or
diminution in value of the options or shares purchased through exercise of the
options and you irrevocably release the Company and your Employer from any such
claim that may arise.

 

12. You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, your Employer, the Company and the
Company’s Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
your Employer and/or the Company hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country, or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of stock acquired upon exercise of the option. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or withdraw the
consents herein by contacting in writing your local human resources
representative. You understand that withdrawal of consent may affect your
ability to exercise or realize benefits from the option.

 

  4  



--------------------------------------------------------------------------------

13. If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall not affect the validity and enforceability
of the remaining provisions of this Agreement.

 

14. You should be aware that you may be entitled to revoke this Agreement and
your acceptance of the grant of the Stock Option pursuant to the Austrian
Consumer Protection Act under the following conditions: (a) if you sign this
Agreement outside of the business premises of your employer, you may be entitled
to revoke the Agreement provided the revocation is made within one week of your
acceptance; or (b) if circumstances relevant to your decision to enter into the
Agreement, as presented by the Company, either do not materialize or materialize
to a significantly reduced extent, though no fault of your own, you may be
entitled to revoke the Agreement. This revocation must be made within one week
of the time that it is foreseeable that the circumstances mentioned above do not
materialize or materialize at a significantly reduced extent. If you revoke
under sections (a) or (b) listed above, the revocation must be in written form
to be valid. It is sufficient if you return this Agreement to the Company or the
Company’s representative with language which can be understood as your refusal
to conclude or honor this Agreement.

 

I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:       Signature:  

 

    Printed Name:  

 

Date:  

 

     

 

  5  